            Case 4:21-cv-00634-BRW Document 6 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MYRON ANDERSON,                                                                        PLAINTIFF
ADC #123288

v.                                  4:21CV00634-BRW-JTK

JAMES GIBSON, et al.                                                             DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly:

       1.      Plaintiff=s Complaint against Defendants is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.      This dismissal constitutes a Astrike@ within the meaning of the PLRA.

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED, this 2nd day of August, 2021.



                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE




                                                1
